DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 4, 6 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,406,031 (hereinafter Eimer et al.) in view of U.S. Patent No. 3,651,530 (hereinafter Schultz).
	As for claim 1, the patent to Eimer et al. discloses in Figs. 1-4, more particularly Fig. 4, a cleaning assembly “for a container” (merely involves intended use), the cleaning assembly comprising: a base defined by bristle carrier 3a (which bristle carrier may be an injection molded ring (as opposed to a bar), which forms an anchoring base; col. 2, lines 7-17 and col. 3, lines 9-13); protrusions defined by bristle shafts 2 (or abrasive elements 2; col. 2, lines 60-63 and col. 3, lines 9-13)) extending from different locations about a circumference of the base 3a (Fig. 4; also reference Figs. 1 and 2), and a porous material defined by sponge rubber element 1 (col. 1, lines 12-13 and col. 2, lines 58-59) arranged about the circumference of the base 3a and between the protrusions 2 (Fig. 4), wherein the protrusions 2 extend through the porous material 1 (Fig. 4). Eimer et al. is deemed to still teach the protrusions 2 each tapering inwardly toward a distal end thereof (i.e., at least at the distal tips in Fig. 4), however, even assuming arguendo that Eimer et al. doesn’t adequately teach the tapering inwardly arrangement, the patent to Schultz teaches in Figs. 1, 2 and 4, for example, a cleaning assembly 10 (pig ball) having protuberances or protrusions 12 each tapering inwardly toward a distal end thereof. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Eimer et al. protrusions such that each tapers inwardly toward a distal end thereof as suggested by Schultz for improved cleaning or scraping (cutting) of a pipeline/tube wall.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	As for claim 3, wherein the base 3a and the plurality of protrusions 2 are formed of a common material different from the porous material 1 (Fig. 4; col. 3, lines 9-13).
	As for claim 4 reciting wherein the base and the plurality of protrusions are formed of silicone, it would be well within the level of ordinary skill and obvious to provide for silicone which is well known for its flexibility and durability characteristics.
	As for claim 6, in the modified Eimer et al. cleaning assembly, wherein each of the plurality of protrusions 2 are cone shaped.
	As for claim 21 reciting wherein the porous material has a thickness of 7-9mm, the size of the cleaning assembly could well be any desired size depending on the size of the particular system/arrangement being cleaned. Further, changes in size are generally recognized as being within the level of ordinary skill.
	As for claim 22, wherein the protrusions 2 extend from the base 3a from respective proximal ends to the respective distal ends, wherein the porous material 1 is arranged between the respective proximal ends and the respective distal ends (Eimer et al. Fig. 4). 
As for claim 23, wherein the porous material 1 completely surrounds respective entire outer circumferences of the protrusions 2 between the respective proximal ends and the respective distal ends (Eimer et al. Fig. 4).
As for claim 24, wherein the porous material 1 has an outer circumference that is greater than the circumference of the base 3a (Eimer et al. Fig. 4).

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,985,042 (hereinafter Fiedler). 
As for claim 10, the patent to Fiedler discloses in Figs. 2 and 2A, for example, a cleaning assembly “for a container” (merely involves intended use), the cleaning assembly comprising: a base which can be inner sphere 3 or sphere 2; projections or protrusions 6 extending from respective proximal ends at different locations about a circumference of the base 2 or 3 and “configured to remove particles from the container” (merely involves intended use), the protrusions 6 each tapering inwardly toward respective distal ends thereof, and a porous material (e.g., of spherical surface 5; col. 2, lines 49-58) arranged between the respective proximal ends and the respective distal ends (since protrusions 6 themselves can be porous; they each have projection surface 8 which may be composed of the same material as spherical surface 5 and spherical surface 5 (of sphere 2) may be porous; col. 2, lines 49-58 and col. 3, lines 13-18) and between the protrusions 6 (Figs. 3 and 3A) and “configured to scour the container and/or capture the particles” (merely involves intended use; col. 2, lines 49-58; also reference Figs. Figs. 3 and 3A showing porous material between the protrusions); and a weight arranged within the base (inner sphere 3 serves also as a weight arranged within the base 2 configured to facilitate contact between the plurality of protrusions and the porous material “and the container” (intended use) (inner sphere 3 adds extra weight to create more cleaning traction against opposing surfaces and can be stainless steel; col. 2, lines 37-44). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
As for claim 12, wherein the base 2 and the protrusions 6 (which also includes projection/protrusion surface 8) are (can be) formed of a common material (col. 2, lines 49-50 and col. 3, lines 13-15).
As for claim 15, wherein each of the plurality of protrusions 6 are cone shaped (Figs. 2 and 2A).

8.	Claims 11, 13, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler.
	As for claim 11 reciting wherein a lesser number of protrusions are arranged on a first side of the circumference of the base than on an opposing second side of the circumference of the base, Fiedler already teaches the projections/protrusions 6 maybe evenly spaced as shown in Fig. 3, or irregularly spaced, as shown in Fig. 3A, over the spherical surface 5 (col. 2, lines 61-65) and that choosing a lesser number of the plurality of protrusions are arranged on a first side of the circumference of the base than on an opposing second side of the circumference of the base (if not already in Fig. 3A) would be obvious to optimize cleaning effectiveness and/or for design aesthetics.
	As for claim 13 reciting wherein the base and the protrusions are formed of silicone, it would be well within the level of ordinary skill and obvious to provide for silicone which is well known for its flexibility and durability characteristics.
	As for claim 25 reciting wherein the porous material has a thickness of 7-9mm, the size of the cleaning assembly could well be any desired size depending on the size of the particular system/arrangement being cleaned. Further, changes in size are generally recognized as being within the level of ordinary skill.
	As for claim 26 reciting wherein the weight weighs 4-35 grams (if not already), such a limitation is well within the capabilities of one skilled in the art and would depend on a desired cleaning traction against the surface being cleaned.

Allowable Subject Matter
9.	Claim 29 is allowed.
Claims 7, 8, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 7 defines allowable subject matter since the prior art fails to adequately teach or suggest all of the limitations of claim 7 (in combination with claim 1), in particular, wherein the base includes an outwardly extending lip portion configured to support the porous material. It should be noted that claims 1 and 7 would be basically identical to new claim 29 which has been allowed.
Dependent claim 8 defines allowable subject matter since the prior art fails to adequately teach or suggest all of the limitations of claim 8 (in combination with claim 1), in particular, wherein the base includes a first material and a second material, and the second material is of a greater weight than the first material, wherein the second material is arranged within and surrounded by the first material.
Dependent claim 27 defines allowable subject matter since the prior art fails to adequately teach or suggest all of the limitations of claim 27 (in combination with claim 10), in particular, wherein the protrusions extend through openings in the porous material.
Dependent claim 28 defines allowable subject matter since the prior art fails to adequately teach or suggest all of the limitations of claim 28 (in combination with claim 10), in particular, wherein the porous material completely surrounds respective entire outer circumferences of the protrusions between the respective proximal ends and the respective distal ends.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patents to Wortham and Bochinski et al. are pertinent to various cleaning assembly arrangements for cleaning pipelines or tubes.

11.	 Applicant’s arguments with respect to claims 1, 3, 4, 6-8, 10-13, 15 and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723